Citation Nr: 0109319	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-10 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran had military service during World War II, and was 
a prisoner of war for more than 30 days during 1942.  The 
veteran died in June 1995 at the age of 79.  The appellant is 
his surviving spouse.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.

The appellant has asserted that the veteran's death was due 
to a heart condition related to his prisoner of war 
experience.  The veteran's only-service connected disability 
was anxiety, rated as 10 percent disabling.  The certificate 
of death reflects that the immediate cause of the veteran's 
death was cardio-respiratory arrest, with an antecedent cause 
of death of pneumonia with "g/p CVA" [general paresis and 
cerebrovascular accident/cardio-vascular accident] listed as 
significant conditions contributing to death.  

There is no medical evidence in the claims folder which 
indicates that the veteran suffered from ischemic heart 
disease or beriberi heart disease and there is no evidence 
which indicates that the veteran's anxiety disorder caused, 
contributed to or hastened his death.  In order to assist the 
appellant with her claim such an opinion should be obtained.

The RO denied the appellant's claim as not well grounded.  
The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefines the obligations 
of VA with respect to the duty to assist.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since it has already been determined that 
a remand is necessary in the instant case, the Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that a VA 
physician render an opinion as to whether 
the veteran had ischemic heart disease or 
beriberi heart disease and whether the 
veteran's service-connected anxiety 
disorder caused, contributed to or 
hastened his death.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied. 

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


